Case 4:17-cv-00237-RSB-CLR Document 55 Filed 03/01/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
JOHN D. CARSON, SR., )
Plaintiff,
Vv. Case No. 4:17-cv-00237-RSB-CLR
MONSANTO COMPANY,
Defendant. )

 

PLAINTIFF’S CONSENT MOTION FOR LEAVE TO AMEND COMPLAINT
TO ELIMINATE COUNTS LAND II] AND FOR ENTRY OF FINAL JUDGMENT

Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff respectfully requests that
the Court grant leave to amend his Complaint to eliminate Count! and Count JH. On December
21, 2020, this Court issued an order dismissing Count II and Count IV in their entirety. ECF No.
49, Plaintiff requests leave to amend his Complaint to eliminate the remaining claims, so that the
Court can enter an appealable final judgment,

Defendant consents to this amendment, and justice requires that it be permitted. See Fed.
R. Civ. P, 15(a)(2) (“The court should freely give leave [to amend] when justice so requires.”).
This motion is based on recent guidance by the Eleventh Circuit on the proper way “to dismiss a
single claim without dismissing an entire action” so that an appealable final judgment may be
entered. Perry v. Schumacher Group of Louisiana, 891 F.3d 954, 958 (1 1th Cir. 2018). ‘The “most
obvious [way] is to seek and obtain leave to amend the complaint to eliminate the remaining
claim[s].” Ad When a plaintiff “wish[es] to seck immediate appellate review of the District
Court's disposition of his other claims and is “willing to drop” his remaining claims, the Eleventh
Circuit directed that this procedure be followed, stating that it “cannot foresee how leave to amend

could be denied.” fd; see also Perry v. Schumacher Group of Louisiana, 809 F. App’x 574, 578
Case 4:17-cv-00237-RSB-CLR Document 55 Filed 03/01/21 Page 2 of 3

(1ith Cir, 2020) (“[W]e advised Dr. Perry how to appeal successfully: seek leave to amend the
complaint under Rule 15 to eliminate the § 1981 claim against Naples HMA.”).

Amending the Complaint to eliminate Count I and Count III would, in the wake of the
Court’s December 21, 2020 Order, dispose of all remaining counts asserted in the Complaint.
Therefore, Plaintiff requests, with Defendant’s consent, that the Court promptly enter final
judgment dismissing the Complaint pursuant to Federal Rule of Civil Procedure 58, with each
party to bear his or its own costs and fees. Plaintiff reserves the right — and intends, following
entry of final judgment — to appeal the portion of this Court’s December 21, 2020 Order (ECF No.
49) that dismissed Count II of the Complaint on federal preemption grounds.

In conclusion, for the foregoing reasons, the Court should grant this consent motion and

issue the accompanying proposed order.

Dated: March 1, 2021 Respectfully submitted,

/s/ Ashleigh R. Madison

Ashleigh R. Madison (GA Bar No. 346027)
SOUTHEAST LAW, LLC

2107 Bull Street

Savannah, GA 31401

Telephone: (912) 662.6612

Email: southcastlaw@email,.com

Counsel for Plaintiff John D. Carson, Sr.
Case 4:17-cv-00237-RSB-CLR Document 55 Filed 03/01/21 Page 3 of 3

CERTIFICATE OF SERVICE
IT HEREBY CERTIFY that on this 1st day of March 2021, the foregoing was filed with
the Clerk of the Court through the CM/ECF system, which will generate an electronic

notification and effect service on all counsel of record.

/s/ Ashleigh R. Madison
Counsel for Plaintiff
